DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities: 
In claim 14 lines 7, 9, and 11, it appears “instruction” should be -- instructions -- for accurate grammar. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14 and 16, the control recitation which states “center the first platooning vehicle and the second platooning vehicle to perform the braking control” is unclear. The claim appears to be missing an important step since it does seem possible that simply rearranging the vehicles and centering them would cause the performance of “the braking control.” The independent claims also require clarification on the ordering of the vehicles in the initial and final setups to clearly point out that “rearranging” has occurred. 
Allowable Subject Matter
It appears claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest what appears to be the intended limitations of the independent claims, which require, e.g. a trailing vehicle in a platoon to move in front of a vehicle in front that has a brake failure, then essentially use the vehicle that has moved in front of the vehicle with brake failure to help brake the vehicle with the failed brakes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664